PER CURIAM.
We review by this appeal a final judgment of marriage dissolution in which an attack is made on the alimony award, the absence of a reservation of jurisdiction to review the said alimony award, and the denial of a claim to certain insurance proceeds. Despite the able brief and argument of appellant’s counsel, we are not persuaded that any reversible error was committed below as the judgment appealed from, although not the only judgment which could have properly been entered in this cause, was well within the trial court’s permissible discretion to enter based on this record. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
Affirmed.